           Case 1:20-cv-05441-KPF Document 102 Filed 08/12/20 Page 1 of 2


                                                                           Littler Mendelson, PC
                                                                           375 Woodcliff Drive
                                                                           Suite 2D
                                                                           Fairport, NY 14450




                                                                           Pamela S.C. Reynolds
August 12, 2020                                                            585.203.3415 direct
                                                                           585.203.3400 main
                                                                           585.203.3414 fax
                                                                           preynolds@littler.com


VIA ECF

Honorable Katherine Polk Failla
United States District Judge
Southern District of New York
40 Foley Square
New York, NY 10007

Re:       Uniformed Fire Officers Ass’n, et al. v. de Blasio, et al.
          Case No. 1:20-cv-05441-KPF

Dear Judge Failla:

On behalf of the New York State Black, Puerto Rican, Hispanic & Asian Legislative Caucus (the “Caucus”),
I write to request that the Court allow the Caucus to participate as amicus curiae, in support of
Communities United for Police Reform’s (“CPR”) motion to intervene in the above-captioned matter.
Plaintiffs in this action seek to block the disclosure of disciplinary records of New York City police officers,
among others, which were previously exempt from public disclosure under Civil Rights Law § 50-a. The
repeal of § 50-a, on June 12, 2020, was the direct result of a years-long effort for police reform advanced
by the Caucus, and championed by a host of organizations, including CPR.

The Caucus is a 62-member body of state legislators, which represent about 25% of residents across the
State of New York, from Long Island, the metro New York City area, and upstate regions. Its members
share a common interest in the purpose and function of the legislative process, and the manner in which
that process affects the lives and well-being of the people, in general, and in particular, those persons
with ties in the Black, Puerto Rican, Hispanic and Asian communities. In furtherance of its mission, and on
behalf of its members’ constituents, the Caucus was instrumental in passing the recent legislation
repealing § 50-a. Indeed, the repeal legislation’s sponsor is a member of the Caucus.

Further, the Caucus is in a distinctive position – its members participated in the legislative hearings and
heard testimony from parties involved in this suit and other advocacy organizations, including CPR. Thus,
the Caucus respectfully submits that it is uniquely qualified to be of assistance to this Court in addressing
the issues presented by CPR’s motion to intervene, particularly with respect to whether the existing
Defendants can sufficiently represent its interests. See C & A Carbone, Inc. v. County of Rockland, NY, No.
08–cv–6459–ER, 2014 WL 1202699, at *3-4 (S.D.N.Y. Mar. 24, 2014) (“An amicus brief should normally be
allowed . . . when the amicus has unique information or perspective that can help the court beyond the
help that the lawyers for the parties are able to provide.”) (quoting Ryan v. Commodity Futures Trading
Comm'n, 125 F.3d 1062, 1063 (7th Cir.1997)).
           Case 1:20-cv-05441-KPF Document 102 Filed 08/12/20 Page 2 of 2


Honorable Katherine Polk Failla
August 12, 2020
Page 2




If granted leave, the Caucus would file its amicus brief on or before August 14, 2020, which is the current
deadline set by the court for written amicus submissions.

Based on the foregoing, the Caucus respectfully requests leave to participate in the above-referenced
action as amicus curiae.

Respectfully submitted,

Littler Mendelson, P.C.

/s/Pamela S. C. Reynolds

Pamela S. C. Reynolds


cc:      All Counsel (via ECF)




4833-2385-0695.1
